Order entered April 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00165-CR
                                     No. 05-13-00166-CR

                             EX PARTE ABUNDIO VAZQUEZ

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                          Trial Court Cause Nos. 061906, 061907

                                           ORDER
       The Court GRANTS the State’s April 15, 2013 motion to extend time to file State’s

brief. We ORDER the State’s brief received on April 15, 2013 filed as of the date of this order.



                                                      /s/   JIM MOSELEY
                                                            PRESIDING JUSTICE